Citation Nr: 1233567	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-14 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right foot neurological disability, claimed as numbness and tingling.

2.  Entitlement to service connection for a left foot neurological disability, claimed as numbness and tingling.

3.  Entitlement to service connection for dizziness and vertigo.

4.  Entitlement to service connection for diverticulosis of the colon.  

5.  Entitlement to an initial evaluation greater than 10 percent for laryngopharyngeal reflux.


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from September 1974 to September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The January 2009 statement of the case addressed 22 issues.  The Veteran subsequently submitted a Form 9, wherein she clearly and unequivocally indicated that she was appealing only certain issues.  See VA Form 9 submitted April 2009, Box 9B and attached statement.  The Board acknowledges that she also perfected an appeal regarding entitlement to service connection for disability of the right and left hands, claimed as numbness and tingling.  In May 2012, the RO granted entitlement to service connection for carpal tunnel syndrome of the left and right hand and this issue was resolved.  The only issues remaining for consideration by the Board are those listed above.  

The Virtual VA eFolder has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist a veteran in the development of a claim.  This includes obtaining records and providing a VA examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  

An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Evidence of record suggests that the Veteran receives her medical care at a military treatment facility.  On review, the most recent military treatment facility records contained in the claims folder are dated in February 2009.  On remand, additional relevant records should be obtained.  38 C.F.R. § 3.159(c)(2).

Service connection

With regard to the service connection claims, the Board notes that additional relevant evidence was received prior to the expiration of the appeal period following both the March 2006 and April 2007 decisions.  Thus, the Board will consider the claims on a de novo basis.  See 38 C.F.R. § 3.156(b) (2011).  

      Neurological disability of the right and left foot

In March 2006, the RO denied entitlement to service connection for a right and left foot condition, also claimed as arch pain, tiredness, pain in the ball of foot, orthotics, numbness and tingling.  In April 2007, the RO continued the denial.  In January 2008, the RO granted entitlement to service connection for bilateral pes cavus with metatarsalgia and continued the previous denial of service connection for a right and left foot condition, claimed as numbness and tingling.  

On review, service connection has been established for an orthopedic disability of both feet.  Accordingly, the Board has limited the issue to consider neurological disability only as stated above.  

Review of service treatment records shows that the Veteran was seen for multiple complaints related to her feet.  In January 2003, she complained of tingling in both feet and toes.  Assessment was neuropathy secondary to orthotics.  In November 2003, she was seen for bilateral foot numbness and pain.  Assessment was nerve pain with numbness possible nerve entrapment.  The Veteran underwent electromyography/nerve conduction studies (EMG/NCS) in December 2003.  Interpretation indicates that the study was normal except for the mildly low amplitude right peroneal motor response of unclear significance.  There was no electrical evidence of neuropathy at the time.  It was noted that a small fiber neuropathy could be present even with normal NCS and that neurological consultation may be of benefit and might include B12, thyroid profile, and protein electrophoresis.  

The Veteran underwent a neurology consult in August 2004.  Impression was foot numbness.  The neurological examination was normal and without evidence of neuropathy.  

On VA examination in October 2006, the Veteran reported numbness and tingling in both feet since 1990.  Neurologic examination of the lower extremities showed motor and sensory function within normal limits.  A neurological diagnosis pertaining to the feet was not provided.  

In August 2007, the Veteran was seen with complaints of bilateral foot tingling.  Assessment included tingling (paresthesia), polyneuropathy, and lumbar radiculopathy.  NCS/EMG showed electrodiagnostic evidence of a right L5 radiculopathy.  There was no evidence of a diffuse polyneuropathy.  The examiner noted that it was unlikely that the radiculopathy was responsible for her symptoms.  Continued work up for potentially treatable causes of a diffuse polyneuropathy was recommended.

In February 2009, the Veteran underwent a VA neurologic examination in connection with her claim for service connection for a hand disability.  At that time, the examiner noted that motor and sensory function of the bilateral lower extremities was within normal limits and peripheral nerve involvement was not evident during the examination.  

In her April 2009 Form 9, the Veteran reported that her condition has progressed to episodes of pain (different from the pes cavus), in addition to the numbness and tingling.  She stated that she was diagnosed with a B-12 deficiency.  She is undergoing B-12 shots and felt she may have a slight improvement in the sensory perception under her toes.  

The Veteran complained of foot numbness and tingling on various occasions during service and continues to complain of these symptoms.  The Veteran has undergone extensive workup but the etiology and diagnosis remains unclear.  The Board acknowledges the diagnosis of L5 right radiculopathy and notes the Veteran is service-connected for a lumbar spine disability.  The examiner, however, stated that it was unlikely that the radiculopathy was responsible for her symptoms.  

On review, the Board is unable to determine whether the Veteran currently has a diagnosed disability of the right and/or left foot that is manifested by complaints of tingling and numbness and that is related to her complaints in service or to service-connected disability.  Under the circumstances of this case, the Board finds that additional examination is needed.  See McLendon.

      Dizziness and vertigo

In March 2006, the RO denied entitlement to service connection for dizziness and vertigo.  This decision was confirmed and continued in April 2007 and January 2008.  

Service treatment records document multiple complaints related to dizziness and vertigo.  For example: non-specific vertigo (June 1991) vertigous episodes with associated nausea (September 1993) and a fleeting sense of dizziness for years (November 1995).  

In December 2004, the Veteran underwent ocularmotor testing, which was normal.  The examiner noted that she might have reoccurring benign paroxysmal positional vertigo not present at this time.  

In May 2006, she complained that her vertigo had worsened and was occurring at rest and with turning.  Impression was dysequilibrium/balance disturbance.  

The Veteran underwent a VA otolaryngology examination in October 2006.  She reported dizziness and vertigo since 1991.  Following examination, the physician stated that there was no diagnosis for the claimed conditions of dizziness and vertigo because there was no pathology to render a diagnosis.  

In February 2007, the Veteran was seen in the otolaryngology clinic.  She reported a "dizzy" feeling with turning her head and moving her eyes and it had recently become more frequent and persisted longer.  Assessment included vertigo.  The physician noted an idiopathic cause to balance disturbance which appeared to be her main complaint.  He indicated she was frustrated that multiple doctors have not been of help and he was also frustrated and did not have an obvious cause.  It appeared to be a peripheral issue associated with neuropathy (possibly polyneuropathy) and secondary input to the central balance system.  She was referred to neurology.  

A July 2007 neurology follow up note indicates that magnetic resonance imaging of the brain was within normal limits.  Assessment was headache syndrome.  It was noted that she had a history of migraines with various neurological symptoms including prominent vertigo and fatigue.  Extensive neurological testing was accomplished with no structural brain or spine disease.  She was started on Effexor.

In her April 2009 Form 9, the Veteran reported that dizziness and vertigo was a longstanding issue from 1991 or earlier and it has worsened since retirement, getting to the point it was disturbing her ability to function.  She reported that she was diagnosed with migraine variant as the cause and the dizzy sensation disappeared for about a year following the use of Effexor.  In 2008, the symptoms returned and medication was increased.  

Evidence of record shows complaints of dizziness in service and continuing to date.  It is unclear, however, if the Veteran has a confirmed diagnosis of vertigo.  While vertigo is noted in various records, the October 2006 examiner specifically stated that there was no pathology to render a diagnosis.  It is also unclear whether her complaints are a symptom of another disorder.  In this regard, the Board notes that the Veteran is service-connected for headaches.  On review, the Board finds that additional examination is needed.  See McLendon.

	Diverticulosis of the colon

In March 2006, the RO denied entitlement to service connection for diverticulosis of the colon.  The decision was confirmed and continued in April 2007.  

Service treatment records show that the Veteran was seen on various occasions for complaints related to rectal bleeding, internal hemorrhoids, viral gastroenteritis and questionable irritable bowel syndrome.  In June 2004, the Veteran underwent a colonoscopy which showed diverticulosis in the sigmoid colon and small internal hemorrhoids.  The Veteran is currently service-connected for hemorrhoids.  

The Veteran underwent a colonoscopy in August 2006.  Impression was: terminal ileum normal; internal medium hemorrhoids; one 3-mm polyp resected and retrieved; and bright red blood per rectum with formed stool and findings of internal hemorrhoids.  

The October 2006 VA examination indicates that for the claimed condition of diverticulosis, there was no diagnosis because the claimant did not claim the condition.  

In her April 2009 Form 9, the Veteran stated that at the time of her examination she did not have a clear understanding of the difference in diverticulosis and diverticulitis and she knew she had not been diagnosed with the latter.  She noted that the rationale for continuing the denial seemed to be that she told the examiner to withdraw the claim.  She stated that she has not had diverticulitis noted in her records, but has had recurring episodes of diarrhea, rectal bleeding and bloody stool, which may or may not be related.  She also noted that records mention irritable bowel syndrome.  

On review, the Veteran reports continuing symptoms since service and it is unclear whether she has currently diagnosed disability of the colon that is related to service or service-connected disability.  Accordingly, a current examination is needed.  See McLendon.

Evaluation for laryngopharyngeal reflux

In March 2006, the RO granted entitlement to service connection for laryngopharyngeal reflux and assigned a noncompensable evaluation effective October 1, 2004.  In April 2007, the RO increased the evaluation to 10 percent from October 1, 2004.  The Veteran disagreed and subsequently perfected this appeal.  The appeal stems from the initial evaluation.  See 38 C.F.R. § 3.156(b).  

On review, the Veteran most recently underwent an examination to determine the severity of her reflux in October 2006.  A June 2007 treatment records indicates that her symptoms had progressed over the years and were not always controlled by medication.  In an August 2008 statement, the Veteran reported continued symptoms.  

Considering the Veteran's complaints, as well as the length of time since the last examination, a current examination is needed.  See 38 C.F.R. § 3.327 (2011); Green v. Derwinski, 1 Vet. App. 121 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and ask her to identify any military treatment facility where she currently receives medical treatment.  Regardless of any response from the Veteran, request relevant treatment records from the Malcolm Grow Medical Center for the period since February 2009.  All records obtained should be associated with the claims file or Virtual VA eFolder.  

2.  Upon completion of the above, the AMC/RO should schedule the Veteran for a VA neurological examination to determine the nature and etiology of claimed bilateral foot disability.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.  

The examiner is requested to state whether the Veteran currently has a neurological disability of the right and/or left foot that is manifested by complaints of tingling and numbness.  If the Veteran has a currently diagnosed disability, the examiner is requested to state whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability (i) first manifested in service; OR (ii) is related to active military service OR (iii) is proximately due to or aggravated beyond the normal progression of the disorder by service-connected disability.  A complete rationale should be set forth for any opinion provided.  

3.  The AMC/RO should schedule the Veteran for a VA neurological examination to determine the nature and etiology of claimed dizziness and vertigo.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.  

The examiner is requested to state whether the Veteran has a confirmed diagnosis of vertigo or any other disability manifested by complaints of dizziness.  If the Veteran has a currently diagnosed disability, the examiner is requested to state whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability (i) first manifested in service; OR (ii) is related to active military service OR (iii) is proximately due to or aggravated beyond the normal progression of the disorder by service-connected disability.  A complete rationale should be set forth for any opinion provided.  

4.  The AMC/RO should schedule the Veteran for a VA gastrointestinal examination to determine the nature and etiology of any disability of the colon.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.  

The examiner is requested to state whether the Veteran currently has diverticulosis or other disability of the colon.  If the Veteran has a currently diagnosed disability, the examiner is requested to state whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability (i) first manifested in service; OR (ii) is related to active military service OR (iii) is proximately due to or aggravated beyond the normal progression of the disorder by service-connected disability.  A complete rationale should be set forth for any opinion provided.  

5.  The AMC/RO should schedule the appellant for a VA gastrointestinal examination to determine the current nature and severity of service-connected laryngopharyngeal reflux.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.  

In accordance with the latest worksheet for rating gastrointestinal disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  A complete rationale for any opinion expressed must be provided.  

6.  Upon completion of the above requested development and any additional development deemed appropriate, the AMC/RO must readjudicate the appeal issues.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remain denied, the appellant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

